Citation Nr: 0828622	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a spine 
fracture at D-1, C-5, and C-3, with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In April 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge. At the 
hearing, the veteran submitted additional evidence in support 
of his claim, and waived his right to have the RO initially 
consider this additional evidence. See 38 C.F.R. §§ 20.800, 
20.1304 (2007). Regardless, the Board is remanding the claim 
to the RO via the Appeals Management Center (AMC), and the 
AMC will have the opportunity to consider this additional 
evidence after completing the requested development 
on remand.


REMAND

The veteran has offered testimony and asserts that during 
service in April 1953, he was involved in an automobile 
accident, and he sustained fractures of his spine at D-1, C-
5, and C-3, that have resulted in disablement and 
osteoarthritis of the spine. Review of the claims folder 
shows that the only available service medical record of the 
veteran is his service separation physical examination 
report. Apparently, the remainder of the veteran's service 
medical records were destroyed by fire at the National 
Personnel Records Center in 1973, and exhaustive efforts to 
obtain any other of his service records by the RO has been 
futile. 

A close look at the veteran's service separation physical 
examination report, shows that it is absent for any 
abnormality of the spine as well as any reference to the 
claimed automobile accident in 1953. In an October 2007 
report from a VA physician it was opined that it was as least 
as likely as not that the veteran's current neck disability 
was related to the injuries he sustained in the 1953 
automobile accident. As indicated previously, the sole 
service medical record available is the veteran's service 
separation examination report, which is absent for any 
pertinent pathology or helpful data, nor are there any 
interim medical records. In light of these findings, or lack 
thereof, it is the opinion of the Board that additional 
information to include a medical opinion is necessary for 
adjudication of this appeal. 38 C.F.R. § 20.901(d) (2007).

Accordingly, the case is REMANDED for the following action:

1. The veteran is requested to identify 
all VA and non-VA health care providers 
who have treated him for neck and back 
problems since his discharge from service 
in February 1953. The RO is to provide any 
releases necessary to obtain records of 
such treatment or evaluation, including a 
release for any medical records from the 
Floyd County Hospital, Georgia, and 
associate those records with the claims 
folder. 

2. The veteran must be afforded a VA 
orthopedic examination by a physician who 
has not previously examined him, to 
determine the nature and etiology of his 
current cervical and thoracic spine 
disorders. The examiner should review the 
claims file, including a copy of this 
remand, and indicate the claims folder has 
been reviewed in the examination report. 
Following a review the claims file, 
obtaining a history from the veteran, the 
physical examination, any tests that are 
deemed necessary, the clinician is 
requested opine whether: It is as least as 
likely as not (50 percent or greater 
probability) that any cervical or thoracic 
spine disorder that is currently present, 
is causally related to any incident of 
service? The examiner is requested to 
provide a rationale for any opinion 
expressed. 

3. Then, after completion of any other 
notice or development necessary, with 
consideration of all evidence added to the 
record subsequent to January 2007 
statement of the case, the RO must 
readjudicate the veteran's claim. If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




